     Case 1:19-cr-00191-NONE-SKO Document 16 Filed 04/15/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:19cr191 NONE-SKO
12                       Plaintiff,
13           v.                                         STIPULATION AND ORDER
14    OSCAR ALFREDO CASTANAZA-
      ORTEGA,
15
                         Defendant.
16

17
            Plaintiff United States of America, by and through its counsel of record, and defendants,
18
     by and through their counsel of record, hereby stipulate as follows:
19
            1.      The parties previously agreed to set this matter for a status conference before the
20
                    magistrate court on April 20, 2020.
21
            2.      In light of the difficulties presented by the COVID-19 virus in terms of case
22
                    resolution and investigation, the parties agree to continue this matter to July 20,
23
                    2020, at 1 p.m., the status conference previously set for the co-defendants.
24
            3.      The parties further agree and stipulate, and request that the Court find the
25
                    following:
26
                    a.      The parties need additional time to assess a potential disposition of the case
27
     and/or conduct additional investigation and/or prepare for trial.
28
                                                        1
     Case 1:19-cr-00191-NONE-SKO Document 16 Filed 04/15/20 Page 2 of 3

 1                  b.      The parties believe that failure to grant the above-requested continuance

 2   would deny the defendant the reasonable time necessary for effective resolution, further

 3   investigation, and/or trial preparation, taking into account the exercise of due diligence, and

 4   would deny the government continuity of counsel.

 5                  c.      Based on the above-stated findings, the ends of justice served by

 6   continuing the case as requested outweigh the interest of the public and the defendant in a trial

 7   within the original date prescribed by the Speedy Trial Act.

 8                  d.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

 9   3161, et seq., within which trial must commence, the time period of April 20, 2020, to July 20,

10   2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), because it results

11   from a continuance granted by the Court at the parties’ request on the basis of the Court's finding

12   that the ends of justice served by taking such action outweigh the best interest of the public and

13   the defendant in a speedy trial.

14          4.      Nothing in this stipulation and order shall preclude a finding that other provisions

15   of the Speedy Trial Act dictate that additional time periods are excludable from the period

16   IT IS SO STIPULATED.

17   DATED:         April 14, 2020.        Respectfully submitted,

18                                         McGREGOR W. SCOTT
19                                         United States Attorney

20                                         /s/ Karen A. Escobar___________________
                                           KAREN A. ESCOBAR
21                                         Assistant United States Attorney
22

23   DATED:         April 14, 2020.

24                                         /s/ Virna L. Santos
                                           VIRNA L. SANTOS
25                                         Counsel for Oscar Alfredo Castanaza-Ortega
26
27

28
                                                        2
     Case 1:19-cr-00191-NONE-SKO Document 16 Filed 04/15/20 Page 3 of 3

 1                                ORDER

 2
     IT IS SO ORDERED.
 3

 4   Dated:   April 14, 2020                       /s/   Sheila K. Oberto   .
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
